Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 4/3/2019. It is noted, however, that applicant has not filed a certified copy of the 10-2019-0036936 application as required by 37 CFR 1.55.

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 is dependent upon cancelled claim 2.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 9/15/2021  have been fully considered. The 112 rejection is withdrawn.  Claims 1 and 11 have been amended to include “forming an optical module to overlap the opening area” and  (forming a light blocking layer…to extend beyond a body portion of the optical module”.  The rejection of claims 1 and  3-19 is withdrawn.  Applicant has amended claim 21 to include “a dam located in the opening peripheral area between grooves on the base substrate”.  Applicant’s arguments with respect to claim 21 are primarily dependent upon Applicant’s amendment of claim 21.  New grounds of rejection are made with respect to claim 21 and claims dependent upon claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 21-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Nakamura et al (US 2020/0292882 A1)(“Nakamura”) in view of Kim (US 2020/0144535 A1).
Nakamura discloses a display apparatus (para. 0002) including
A display panel (para 0021) including an opening 821 (para. 0072 and Fig. 12) which has an area through which light passes , as Nakamura discloses a light path with lines 116 an d117 through the lens (para. 0036 and Fig. 
A non-display area including an opening peripheral area around the opening (para. 0040 and Fig. 2)
A display area including pixels around the opening peripheral area, as Nakamura discloses pixels and tft layer 140  (para. 0026 and Fig. 2)
An optical film 170 on the display panel on the adhesive layer 180 (para. 0038 and 0022 and Fig. 2)
A cover window 200 on the optical film (Fig. 1, and para. 0022)
The display includes a base substrate 120 (para. 0023)
A light emitting structure on the substrate, as Nakamura discloses a light emitting structure (para. 0026)
Nakamura also discloses an adhesive layer180 (para. 0022 and Fig. 2), which is considered to correspond to a planarization layer, and 

Nakamura is silent with respect to a dam located in the opening peripheral area between grooves on the base substrate.
Kim, in the same field of endeavor of a camera  through-hole  in a display substrate (Abstract), discloses a substrate SUB which is a base substrate and can include a plastic material or a glass material (para. 0075 and Fig. 3). Kim also discloses a dam DM1 and a second dinner dam DM2 to prevent an organic encapsulation layer PCL from overflowing  (para. 0123 and Fig. 5).  A trench HTR is formed in the substrate to shield from water (para. 0111 and Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kim with the device disclosed by Nakamura in order to obtain the benefits disclosed by Kim as stated above and to shield the pixel areas surrounding the camera opening.
    Re claim 22:  Nakamura discloses the display includes a camera 110 including a body portion    a lens portion 111 (para. 0038), the camera is under the display panel 140, the lens portion is within the opening (Fig. 2) the lens portion 111 is in the opening area (Fig. 2). Nakamura also discloses that the body portion 110 of the camera can be shaped such that the body portion of the camera is narrower at the top portion by cutting portion 112b shown in Fig. 3, such that the body portion is closer to the cover glass 109 (Fig. 3 and Fig. 2), which is a disclosure that a portion of the camera body may be within the opening shown in Fig. 2.
        Re claim 23:  an upper surface of the lens is below the light blocking pattern.
  Nakamura discloses a distance between an upper surface of the lens portion and the cover window 190 (190 is the cover window (para. 0022)  is smaller than a distance between the light blocking pattern and the cover window (layer 931 in Fig. 12 , para. 0071), as Nakamura discloses in Fig. 3(b) that the lens 111 can be made closer to the cover window 190 than the light blocking layer 931 shown in Fig. 
                    Re claim 24:  Nakamura discloses a distance between an upper surface of the lens portion and the cover window 190 (190 is the cover window (para. 0022)  is smaller than a distance between the light blocking pattern and the cover window (layer 931 in Fig. 12 , para. 0071), as Nakamura discloses in Fig. 3(b) that the lens 111 can be made closer to the cover window 190 than the light blocking layer 931 shown in Fig. 12, as shown in Fig. 3b, the camera can be shaped with notch portions 112b and therefore fit into the opening or hole 121 (para. 0042), or the hole 821 as shown in Fig. 12 and fit in the hole such that the top of the lens is closer to the cover 190 than the blocking layer 931 in Fig. 12.  Therefore Nakamura discloses the upper surface of the lens portion above the polarizer 130.


Allowable Subject Matter
Claims 1, 3-19 and 25-26 are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/               Primary Examiner, Art Unit 2895